Order entered November 27, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01094-CR

                       AUGUSTO AMBROSIO CARRERA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82936-2016

                                            ORDER
       Before the Court is the State’s November 26, 2019 second motion for extension of time

to file its brief. The brief has been tendered with the motion. We GRANT the motion and

ORDER the State’s brief filed as of the date of this order.


                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE